DETAILED ACTION
	In Reply filed on 04/20/2022 Claims 1-8 and 10-11 are pending. Claims 1, 3-4, 7-8, and 10 are currently amended. Claims 9 and 12-20 are canceled. Claims 1-8 and 10-11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teaches or suggest the cooling chamber further includes at least one inner barrier configured to divide the cooling space into a plurality of partition spaces, and the ingredient mold and the storage container are provided for each of the partition spaces as recited in claim 9. Specifically, the combination of prior art fails to teach or suggest any configuration in which a food mold is placed in a robot in the manner claimed in claim 1.
The closest prior art combination to claim 1 is US 2016/0067866 A1 (“Sekar”) in view of US 2017/0354294 A1 (“Shivaiah”) and US 2006/0147575 A1 (“Huszcz”). Sekar teaches a robot comprising: a storage container having a storage space configured to store the solid ingredients (Fig. 56 and [0196]); a cooling chamber formed therein with a cooling space in which the storage container is accommodated (Fig. 56 and [0196]); a cooler configured to cool the cooling space (Fig. 56 and [0196]).
Shivaiah teaches an ingredient manipulator [0145- 0156]; and a storage container spaced from the ingredient manipulator [0156, 0217, 0222]; and a guide configured to guide the solid ingredients dropped from the ingredient manipulator to a storage space [0191- 0192, 0241- 0246]. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the robot of Sekar to incorporate the teachings of Shivaiah motivated by fully preparing food from scratch (Shivaiah – [0020]).
Huszcz teaches an ingredient mold configured to cool food ingredients into solid ingredients (Figs. 1- 6 and [0027]; [0010] teaches a prior art reference cooling a molded meat body in a mold until it sets and one of ordinary skill would find it obvious to apply the cooling to Huszcz’s inventive molds). It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the manipulator of Sekar in view Shivaiah with the mold as taught by Huszcz because this is a substitution of equivalent elements yielding predictable results. The references teach the ingredient manipulators functioning to convert raw material into a required form (Shivaiah – [0145- 0156]; Huszcz – [0023]).
However, the combination of Sekar, Shivaiah, and Huszcz fails to teach or suggest the cooling chamber further includes at least one inner barrier configured to divide the cooling space into a plurality of partition spaces, and the ingredient mold and the storage container are provided for each of the partition spaces as recited in claim 1. Specifically, the combination of prior art fails to teach or suggest any configuration in which a food mold is placed in a robot in the manner claimed in claim 1.

The prior art fails to teaches or suggest the guide has a spiral guide surface disposed between the ingredient mold and the storage container to guide the solid ingredients into the storage space while turning the solid ingredients in a spiral direction, and a lower end of the guide surface faces the storage space as recited in current claim 3
The closest prior art combination to claim 1 is Sekar in view of Shivaiah and Huszcz. Sekar, Shivaiah, and Huszcz teach and/or suggest a robot comprising: an ingredient mold configured to cool food ingredients into solid ingredients; a storage container spaced from the ingredient mold and having a storage space configured to store the solid ingredients; a cooling chamber formed therein with a cooling space in which the storage container is accommodated; a cooler configured to cool the cooling space; and a guide configured to guide the solid ingredients dropped from the ingredient mold to the storage space as described supra.
However, the prior art fails to teach or suggest the guide has a spiral guide surface disposed between the ingredient mold and the storage container to guide the solid ingredients into the storage space while turning the solid ingredients in a spiral direction, and a lower end of the guide surface faces the storage space as recited in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0039089 A1, US 2020/0037824 A1, US 2020/0016763 A1, US 2020/0015508 A1, and US 2020/0009737 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744